Hinman, J.
(dissenting). Claimant’s working days were very long. He worked in the summer months from three or four a. m. until six p. m. His employer admitted the practice of such truck drivers to take a nap on the truck during the ten-minute trip on the ferry and that he himself had done so when he drove a truck. *636There is no claim that the horses driven by claimant were easily frightened or unsafe to leave unwatched while in line on the gangway of the ferry boat during the trip. The interests of his employer were not jeopardized by claimant’s going to sleep nor was such jeopardy reasonably to have been apprehended. His employer says so. His long hours of labor made claimant sleepy. It may have been unintentional. He did not step out of his employment even if he voluntarily went to sleep. He undoubtedly expected that the landing of the boat would arouse him in ample time to attend to driving his.team off the boat in line with his fellow-passengers. For some reason he overslept. The oversleeping was not a voluntary act. If he. did not depart from his duty when he went to sleep it seems to me that he should not be deemed to have done so by simply failing to wake up in time to avoid bfeirig shaken from his seat to the ground by the action of his team in walking off the boat. There is no claim that the team rah away or became frightened. They simply started up without waiting for his command and guidance. His. injury may have resulted from his contributory negligence, but I think he did not depart from his employment. It was a risk reasonably traceable to his émployment due to his long hours of labor and justified by known practice approved by his employer'. It is unlike a sleeping watchman who is employed to watch and not to sleep. (Matter of Gifford v. Patterson, Inc., 222 N. Y. 4, 7.) I vote for affirmance.
Award reversed and claim dismissed,, with costs against the State Industrial Board.. . •